Citation Nr: 0947707	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-13 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to April 
1971.  

This matter is on appeal from the San Juan, the Commonwealth 
of Puerto Rico Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was remanded by the Board in May 2008 for further 
development and is now ready for disposition.


FINDING OF FACT

The Veteran has been diagnosed with PTSD, which is medically 
attributed to stressors he experienced during his active 
service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 [one or other, or both only if 
appropriate] (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A grant of service connection for PTSD requires medical 
evidence diagnosing the condition; a link, established by 
medical evidence between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed stressor occurred.  38 C.F.R. § 3.304(f) (2009).  

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. § 3.304(f)(1) 
(2009).  The phrase "engaged in combat with the enemy" 
requires that the Veteran have personally taken part in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy, or that the Veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the Veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence which 
corroborates the testimony as to the occurrence of the 
claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d), (f) (2009); West v. Brown, 7 Vet. App. 
70, 76 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service personnel records show that he served 
in the Republic of Vietnam from February 1970 to March 1971 
and was awarded the Combat Infantryman Badge.  Based on this 
evidence, the Board finds that the reported in-service 
stressful events have been verified.  

Next, the Board finds that the medical evidence is in 
equipoise on the issue of a current diagnosis of PTSD.  

Weighing in favor of the claim is a diagnosis of PTSD, dated 
in January 1991 by a military psychiatrist.  At the time, the 
Veteran was a reservist.  The military psychiatrist concluded 
that his PTSD made the Veteran unfit for service and 
recommended de-activation and follow-up at a VA hospital.  
Next, a VA staff psychologist assessed with an Axis I 
diagnosis of PTSD in September 2004.  

Further, the Veteran was treated by a private psychiatrist 
beginning in November 2002 and diagnosed with PTSD in 
February 2006.  The February 2006 examination consisted of an 
inventory of his military history, post-military history, and 
an assessment based on the inventory.  At the conclusion of 
the examination, the psychiatrist concluded that the Veteran 
suffered from PTSD. 

Weighing against the claim is a July 2009 VA medical opinion.  
The VA psychiatrist reviewed private medical records, service 
treatment records, and the VA records.  The VA psychiatrist 
opined that the Veteran "did not fulfill the symptom 
criteria for persistent for avoidance of the stimulus."  
Instead, the VA psychiatrist maintained that the only 
diagnosis was "anxiety disorder NOS." 
 
	The Board finds both examinations were adequate for 
evaluation purposes.  Specifically, there is no indication 
that the examiners were not fully aware of the Veteran's past 
medical history or that they misstated any relevant fact.  
Therefore, the Board finds the opinions to be probative.

That said, the Board finds no adequate basis to reject the 
competent medical evidence and the medical opinions of record 
that are favorable to the Veteran, based on a rational lack 
of credibility or probative value.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 
26 (1998).  Accordingly, the Board finds the evidence in 
equipoise and resolves doubt in the Veteran's favor.  

Because the evidence reflects that the Veteran has diagnoses 
of PTSD and his claimed stressors have been verified, the 
criteria for the grant of service connection for PTSD have 
been met.  As such, the appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for PTSD is granted. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


